DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 Allowable Subject Matter
Claims 1, 4-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, “output control circuitry configured to, in response to determining that a current occupancy difference exceeds a threshold occupancy difference, change the read pointer from an initial read pointer to a target read pointer by a change amount so as to reduce the occupancy difference, the output control circuitry being further configured to, in response to changing the read pointer by the change amount, progressively vary the read offset displacement by progressively applying an offset having an opposite polarity from the change amount so as to define the interpolated data buffer location, which progressively changes over output of a transitional group of 
Claim 12 recites “a data buffer apparatus, comprising: a data buffer; and the control apparatus according to claim 1, to control operation of the data buffer,” thus being allowable over prior art of record for the same reason as discussed in claim 1.
Claim 16 recites, “in response to a current occupancy difference exceeding a threshold occupancy difference, changing the read pointer from an initial read pointer to a target read pointer by a change amount so as to reduce the occupancy difference, and, in response to changing the read pointer by the change amount, progressively varying the read offset displacement by progressively applying an offset having an opposite polarity from the change amount so as to define the interpolated data buffer location, which progressively changes over the output of a transitional group of data items towards a location pointed to by the target read pointer,” which is a feature not disclosed by prior art of record.
Claim 17 recites, “output data item interpolation circuitry configured to interpolate a data item at an interpolated data buffer location, which is defined by a read offset displacement from a data buffer location pointed to by the read pointer, wherein the output control circuitry is further configured to change the read pointer from an initial read pointer to a target read pointer by progressively changing the read offset displacement to have a progressively increasing magnitude,” which is a feature not disclosed by prior art of record.
Claims 4-11, 13-15, 18, and 20-21 are dependent claims thus allowable over prior art of record at least by virtue of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HUNG Q DANG/Primary Examiner, Art Unit 2484